Citation Nr: 0322634	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-03 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to an increased evaluation for seborrheic 
dermatitis, currently rated as 10 percent disabling.

2.	Entitlement to service connection for a skin disability, 
to include folliculitis, and chronic intertrigo with 
pseudo-acanthosis nigrans.

3.	Entitlement to service connection for a stomach 
disability.

4.	Entitlement to service connection for a neck disability.

5.	Entitlement to service connection for a back disability.

6.	Entitlement to service connection for a shoulder 
disability.

7.	Entitlement to service connection for a joint 
disability.

8.	Entitlement to service connection for disability 
exhibited by low blood pressure.

9.	Entitlement to service connection for residuals of 
exposure to fumes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968 and again from December 1990 to September 1991.

This case comes before the Board of Veterans' Affairs (the 
Board) on appeal from an April 1997 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), and a September 2000 rating decision of 
the San Juan, Puerto Rico, VA RO.  

In May 2003, the Board informed the veteran that it was 
undertaking additional development for the issues of an 
increased rating for seborrheic dermatitis, and service 
connection for an additional skin disability, stomach 
disability, back disability, neck disability, shoulder 
disability, joint disability, disability exhibited by low 
blood pressure and residuals of exposure to fumes.  
Specifically, the veteran was provided VA examinations in May 
2003.  However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that authorizes the Board to undertake development and decide 
a claim based on that evidence, absent a waiver of RO 
consideration by the veteran. (38 C.F.R. § 19.2(a)(2)).  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F3d 1339 (Fed. Cir. 2003).  There has been no waiver in this 
case, therefore, the case must be remanded to the RO for 
adjudication based on the newly developed evidence.


REMAND

As indicated above, the Board has obtained additional 
evidence that is pertinent to this appeal.  This evidence has 
been obtained after the RO issued the most recent 
Supplemental Statement of the Case (SSOC).  Also, the RO has 
not reviewed this new evidence in the first instance and the 
veteran has not waived the right to have this new evidence 
considered originally by the RO.  The Board's authority to 
issue a decision in the first instance based on evidence 
developed by the Board has been invalidated.  The Board has 
obtained additional medical evidence that is pertinent to the 
veteran's claims, which the RO has not yet reviewed.  
Therefore, due process considerations mandate that this case 
be remanded to have the RO review the evidence in the first 
instance and issue an SSOC if the benefit sought on appeal 
remains denied.  

A remand in this case is required so that the RO can 
readjudicate the veteran's claims based on the newly acquired 
evidence.  Accordingly, the Board finds that the case must be 
remanded to the RO for the following action:

Te RO should readjudicate this claim, 
including reviewing the reports of the VA 
examinations in May 2003.  If any of the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




